DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 
As to the 112 rejections applicant asserts:
“Claim 1 has been amended to clarify that the structural aspects of the electrical pins on the ejection board that match the electrical pads of a fluidic ejection device include 1) the quantity of electrical pins and 2) the orientation and arrangement of the electrical pins.
As depicted in Figs. 8 and 9 of Applicant’s specification, different fluidic ejection devices may have different quantities (.e., 6 vs. 10) of electrical pads that are positioned at different locations on the fluidic ejection device. Accordingly, claim 1 now makes it abundantly clear that the structural “match” between the electrical pins and electrical pads 9 refers to the quantity, orientation, and arrangement of such. For at least this reason, the rejection of claim L under 35 U.S.C. § 112 should be reconsidered and withdrawn.”
	The examiner disagrees. The term “match” is presumed to mean to be the same. However, the claim does not require any specific numerical quantity of pins (more than one) nor does claim provide for and specific orientation and arrangement (relative location of the pins relative to each other nor any other positively claimed element the controller) of the pins. Instead applicant is attempting to define the invention relative to a unknown quantity and unknown orientation of pads of an unclaimed fluid ejection device that is not claimed as an element of the fluidic ejection controller. Furthermore, what is shown in Figures 8 and 9 will not be read in the claims. The unclaimed fluidic ejection device (including any structural elements of such) does not structurally define the fluidic ejection controller. The fluidic ejection controller once manufactured will remain the same. Furthermore, there is no requirement for such controller to ever be used with any fluidic ejection device nor any other unclaimed structures. Any quantity and orientation of pins can be asserted as “matching” the quantity and orientation of pads of a fluidic ejection device. If applicant, intends for the ejection board to comprise a specific quantity of pins that are in a specific orientation, then the claim should clearly provide for such.   
As to claim 3, it is noted that applicant has amended the claim to refer to a first and second fluid ejection device, which are not positively claimed structural elements of the fluidic ejection controller. Whether or not one chooses to use the board to send signals to fluidic ejection device is a choice not a requirement. The claims are directed to an apparatus not a process use. However, one can choose to use the controller with a first, then a second, then a third, etc. device as one desires. 
As to claim 4-5, applicant asserts:
“With regards to the term “unique,” the Action states that “what may be considered as ‘unique’, ... to one person may not be considered as such to another.” (Action, p. 7). To avoid any confusion, claims 4 and 5 have been amended to recite that the orientation and arrangement of electrical pins on the ejection board are unique to the orientation and arrangement of electrical pads on the fluidic ejection device. Accordingly, claims 4 and 5 now clearly recite the unique feature, which unique feature indicates a particular match between the orientation or arrangement.”
The examiner disagrees. As previously stated, the term “unique” is subjective and does not provide for any specific structure nor structural requirement. Any structure can be subjectively categorized as being unique relative to something else. It is unclear what is structurally required for orientation/arrangement of the pins to be considered “unique”. Furthermore, it is unclear what is structural difference between “orientation” and “arrangement”. The claims nor specification provides for any distinction of such.
It is noted that applicant has not specified where each of the amendments are supported/disclosed in the specification. For example, as to claim 11, it is presumed that the term “manipulate” is refers to routing/passing the electrical control signals. 
 As to the phrase “leading edge”, the examiner maintains the previously stated position. A leading edge is not structurally defined in the claims.
As to the art rejection based upon Haddick applicant asserts:
“Haddick fails to teach or suggest, “a firing board configured to pass electrical control signals for ejecting fluid from a fluidic ejection device, “an ejection board electrically coupled to, and selectively removable from, the firing board,” and “wherein: a quantity of electrical pins [on the ejection board] matches a quantity of electrical pads on the fluidic ejection device; and the electrical pins have an orientation and arrangement that match an orientation and arrangement of electrical pads on the fluidic ejection device. (Claim 1)”.
“Specifically, the Examiner has not shown where in the cited portion of Haddick any reference is made to “an ejection board ... selectively removable from the firing board” let alone an ejection board where, “a quantity of electrical pins matches a quantity of electrical pads on the fluidic erection device, and the electrical pins have an orientation and arrangement that match an orientation and arrangement of electrical pads on the fluidic ejection device.” (Claim 1).
The examiner disagrees for reasons previously stated in the prior Office Action (incorporated reference) and further stated herein. 
As noted, the fluid ejection device is not an element of the claimed apparatus of claim 1. The examiner has explained how such references to such unclaimed ejection device(s) has been interpreted. 
Furthermore, it is noted that the prior Office Action states which structural elements are considered as being the same and/or structurally equivalent to those of the claims. 
As to applicant argument directed to “an ejection board ... selectively removable from the firing board”, the examiner notes that Haddick discloses that “the cartridge is removably replaceable, and is electrically connected to the printer by the control bus 24, power bus 18, memory line 20 and thermal dataline to be discussed below. A connector interface 26 has a conductive pin for each line on the printer side contacting a corresponding pad on a flexible circuit 30 on the cartridge 12.” (column 6, lines 13). One can choose to “selectively” remove a structure from another structure (by whatever means) as one desires. 
As to claim 3, the pins are structural capable of passing electrical signals. 
As to claims 4-5, the quantity, orientation, and arrangement, of the pins are subjectively unique. 
As to claim 6, one can selectively choose to use the device, connect more than one ejection device as one desires. 
The 103 rejections are maintained for reasons previously stated in the prior Office Action and herein.  
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that claims 1-7 and 13-15 are directed to fluidic ejection controller. However, the claims mention a fluid, fluidic ejection device, and pattern of electrical pads. No fluid (gas and/or liquid) and fluidic ejection device (pads any further structure thereof) are positively claimed as elements of the fluidic ejection controller. The fluid and fluidic ejection device do not define the structure of the fluidic controller. They are materials/articles that are intended to/can be worked upon.
It is noted that such phrases employed throughout the claims, such as “to pass…” (claims 1, 8, 13); “ is used to pass” (claim 3); “…to receive…simultaneously” (claims 6, 8); “…to align the fluidic ejection device…” (claims 7, 9)  are directed to intended use and do provide for nor required any structurally nexus (connection) between any positively claimed and/or unclaimed structures. See also any other claim not mentioned above the employs the same and/or similar phrases.
	As to claim 20, it is noted that the phrase “biological fluid” is relatively broad and encompasses an exhaustive list of alternatives. For example, water and air are biological fluids.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide mechanism configured to align…” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second walls, porition of a floor (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 12-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is structurally required of the electrical pins for them to be considered as matching a pattern of electrical pads of an unclaimed fluidic ejection device. This does not necessarily require the pins to have any specific dimensions, be of any specific number, or have any other specific structural properties. Any pattern of pins can be subjectively considered as “matching” a pattern of electrical pads of some ejection device. (See also claims 8 and 13).
As to claim 3, it is unclear how the claim further structurally limits the controller because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element of the firing board. Instead, the claim is directed how the firing board is intended to be or can be used relative to some “variety of fluidic ejection devices” that are not claimed as elements of the controller.  It is noted that the term “variety” is broad, vague, ambiguous, and subjective. 
The term “unique”  in claims 4-5 respectively are relative phrases which renders the claim indefinite. The term “unique”, is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no structural definition provided for in that indicates what is required of the ejection board and electrical pins to be considered as “unique” relative to an unspecified fluidic ejection device that is not an element of the controller. Any ejection board pins can be subjectively considered as “unique” and any fluidic ejection device can be can subjectively considered as being “particular” and/or “corresponding”. What be considered as “unique”, “particular”, and/or “corresponding” to one person may not be considered as such to another and vice versa. 
Claim 8 recites the limitation "the amount of fluid" in the paragraph beginning with “an opening”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, as noted above no fluid is positively claimed as an element of the invention. Furthermore it is unclear what is the structural nexus, relative location, structural connectivity of the electrical pads to the to prior positively claimed elements. 
As to claim 8, it is unclear what is the structural nexus of the “an opening” to the other positively claimed elements of the fluidic ejection die (ejection chamber and actuator) because the claim does not provide for any structural nexus, connectivity of the opening to any other positively claimed structure of the die. It applicant intends for the opening to be connected to and/or open into a specific structure (nozzle, chamber, etc.), then the claim should clearly provide for such.  
Furthermore, it is noted that the phrase “disposed between” does not require any structural connection, if applicant intends for the ejection board to be located between and connected to the firing board and fluidic ejection device, then the claim should clearly provide for such.
Claim 8 recites the limitation "the electrical pads on the fluid ejection device" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim. The prior electrical pads are not required to on the fluidic ejection device (any element of such). The prior “configured to” clause does not provide for relative location of the pads to the chamber, opening, nor actuator. 
As to claims 12, 15-16,  it is unclear what is structurally required of an edge of the substrate for it to be considered as an “leading” edge. Any edge of a substrate can be subjectively considered as a “leading” edge. There is no structural distinction between what is referred to as a leading edge nor any other edge.  The “upon insertion” clause is directed to a conditional process step. Claim such edge relative to an intended process step does not further structurally limit the apparatus. The claims are directed to an apparatus not a process of use. Furthermore, the upon insertion clause implies that whether or not the substrate comprises a leading edge is dependent upon whether nor the insertion occurs. 
As to claim 13, see prior remarks and applicable rejections above (such as claim 1, which is also only directed to a controller, no fluid ejection device is positively claimed as an element of the controller). 
As to claim 15, see the above applicable rejection of claim 12, no “leading edge” of the controller has been structurally defined in the claim. Furthermore, it is noted that any location of the pins on the ejection board other than a “leading edge” of the fluidic ejection controller will be considered as meeting the claim as drafted.
As to claim 16, see prior rejection of claim 15. Furthermore, it is unclear what is structurally meant by “disposed away from…”. The phrase does not provide for any definitive location of the electrical pins.  If applicant intends for the electrical pins to be at a specific location/connected to some other positively claimed structural element, then the claim should clearly provide for such. 
As to claim 17, it is unclear how the claim further limits the electrical pins from any other electrical pins. The configured to clause is directed to intended use with the unclaimed, structurally undefined fluidic ejection device and further unclaimed, structurally undefined fluidic ejection system. Placing the phrase “configured to” prior to every possible use of the an apparatus/element relative to further unclaimed, structurally undefined devices/systems does not provide for clear and definitive structures of the claimed apparatus. The term “interact” does not provide for nor required any structural connection between any positively claimed elements. 
 As to claim 18, it s unclear if applicant intends for the guide mechanism to comprise a floor, and if so what is the relationship of such floor to the first and second wall. Furthermore it is noted that a “portion” is relatively broad and is not defined in the claim. The phrase “during installation” as employed in in claims 7,18, is directed to a process step. No conditional process step of installing any fluidic ejection device anywhere is required to occur. 
It is unclear how claim 19, further limits the invention because the claim does not provide for any further, additional, positively claimed structural element nor that of any prior positively claimed element. The claim states what is intended to/can happen based upon a conditional process step/use as indicated by the term “when”. Furthermore, it is unclear what is the nexus of the “a fluidic ejection system” and that which is being claimed. 
As to claim 20, it is presumed that applicant intends for the system to comprise a housing. However, it is unclear what is the structural nexus of such housing the prior positively claimed elements of claim 8. Furthermore, it is noted that no sliding of anything is required to occur. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-17 is/are rejected under 35 U.S.C. 102(a((1) and (a)(2) as being anticipated by Haddick et al., US 6,536,871.
Haddick discloses (in figures 2A, 2B, 4A, 6, 13 and corresponding descriptions thereof) a fluidic ejection controller, comprising:
a firing board to pass electrical control signals for ejecting fluid from a fluidic ejection device;
an ejection board electrically coupled to, and selectively removable from, the firing board to pass the electrical control signals to the fluidic ejection device; and
electrical pins disposed on the ejection board in a pattern that matches a pattern of electrical pads on the fluidic ejection device;
wherein the electrical pins interface with corresponding electrical pads to pass the electrical control signals from the ejection board to the fluidic ejection device.
As to claim 3, Haddick discloses in figure 2 B the features of dependent claim 3, characterizing that the firing board is used to pass electrical control signals to a variety of fluidic ejection devices.
As to claim 4-5, figure 2A discloses the features of dependent claim 4, characterizing that the ejection board is unique to a particular fluidic ejection device. 
It would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary sill in the art before the effective filing date of the instant invention that the device of Haddick including the ejection board and pins in a pattern may be subjectively characterized as being “unique” to a “particular” fluidic ejection device.
As to claim 6, the ejection board of the device of Haddick is structurally capable of and can “receive” multiple (more than one) unclaimed, structurally undefined fluidic ejection device simultaneously.   
As to claim 16-18, the pins are disposed away from a leading edge and are structurally capable interacting with pads. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., US 6,536,871 as applied above.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claim 2 which states that the electrical pins retract into a housing during insertion of the fluidic ejection device into the fluidic ejection controller, it is noted above that housing is not positively claimed as an element of the controller. 
However, it would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device of Haddick including the pins may be moved retracted within a structure, housing since the use of such electrical pins are widely known from different types of electrical connections. See also the claim interpretations and remarks above. 
As to claim 7 characterizing that the further comprising a guide mechanism to align the fluidic ejection device with the ejection board during installation, it would have been obvious- to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device of Haddick, to include a feature equivalent to a broad “guide mechanism” since the use of a guide mechanism structure is known to be employed within the art to “align” of one element relative to another.
Claims 8-13, 15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., US 6,536,871 as applied, and further in view of Silverbrook et al., US 2010/0053273.
As to claims 8, Haddick does not disclose a fluidic ejection device comprising: a reservoir disposed on a first side of a substrate; a fluidic ejection die disposed on an opposite side of the substrate, wherein each fluidic ejection die comprises an array of nozzles, each nozzle comprising: an ejection chamber; an opening; an actuator disposed within the ejection chamber; and an electrical pad to receive electrical control signals.
Silverbrook discloses However, Silverbrook discloses in figures 14, 21 (and descriptions of such) a fluidic ejection device comprising: a reservoir disposed on a first side of a substrate; a fluidic ejection die disposed on an opposite side of the substrate, wherein each fluidic ejection die comprises an array of nozzles, each nozzle comprising: an ejection chamber; an opening; an actuator disposed within the ejection chamber; and an electrical pad to receive electrical control signals.
Therefore,  it would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention that the device (including a controller)/teachings of Haddick may be modified the teachings of Silverbrook to provide for a system that includes a fluid ejection device equivalent as that as claimed to provide ejection of fluids.
As to claim 9, see claim interpretations and rejections above, further more characterizing that the fluidic ejection device is slid into a housing of the fluidic ejection controller to align the electrical pins with the electrical pads are obvious for a person skilled in the art, as this type of connection is widespread for different types of electric connections.
As to claim 10, characterizing that the fluidic ejection system further comprising a connection indicator which indicates a proper alignment of the fluidic ejection device with the fluidic ejection controller, are obvious for a person skilled in the art as indication of correctness of connection is widespread.
As to claim 11, classifying the board and/or fluid ejection controller as “modular” would have been obvious to, within the common sense, predictability, knowledge and skill of one of ordinary skill in the art before the effective filing date of the instant invention.
As to claims 12 and 15, labeling any edge as being “leading” is subjective. Any edge is subjectively a leading edge see remarks above. 
As to claim 13 see prior applicable remarks rejections above. 
As to claim 21, the fluid is not an element of the invention, but the device of the prior art is structurally capable of being employed with a biological fluid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798